COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-061-CV


ALISA ROBIN STEPHENSON                                             APPELLANT

                                        V.

WELLS FARGO BANK, N.A., AS                                          APPELLEES
TRUSTEE FOR THE CERTIFICATEHOLDERS
OF SOUNDVIEW HOME LOAN TRUST
2007-OPT1, AS BENEFICIARY AND OPTION
ONE MORTGAGE CORPORATION, AS SERVICER,
ITS SUCCESSORS AND ASSIGNS
                             ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      On March 23, 2009, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).



      1
          … See Tex. R. App. P. 47.4.
We stated that we would dismiss the appeal for want of prosecution unless

appellant, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution. Accordingly, we dismiss the appeal. See Tex. R. App.

P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.




                                                 PER CURIAM




PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 23, 2009




                                       2